Citation Nr: 0639383	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  98-15 898A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
chest condition.

3.  Entitlement to a compensable evaluation for right 
shoulder synovitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

This matter is on appeal from a June 1998 rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran served on active duty from May 1954 to April 
1956.

2.  On September 26, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant requesting that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn this appeal and, hence, there remain 


no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


